--------------------------------------------------------------------------------

General Electric Company Directors' Charitable Gift Plan

Exhibit 10(i)

DIRECTORS ' CHARITABLE GIFT PLAN

PURPOSE

 * The purpose of the General Electric Company Directors ' Charitable Gift Plan
   is to provide the Company and its Board of Directors with an opportunity to
   provide substantial future contributions to charitable organizations selected
   by the Directors.
   

ELIGIBILITY

 * All current Directors of General Electric are eligible to participate in the
   General Electric Company Directors ' Charitable Gift Plan. Persons who are
   elected to the Company 's Board of Directors after the effective date of the
   Plan will immediately be eligible to participate.
   
 * A Director 's participation in the Plan will become effective when he or she
   completes all of the Plan enrollment procedures.
   

CHARITABLE CONTRIBUTION

 * The Company will contribute a total of $1,000,000 to be allocated in
   accordance with each Director 's recommendation among up to five charitable
   organizations.
   
 * The donation(s) will be made in the Director 's name.
   
 * The donation(s) will be made at the earlier of the Director 's termination of
   service from the GE Board, or death.
   

RECOMMENDATION OF CHARITABLE BENEFICIARY

 * Each Director will complete a Charitable Beneficiary Recommendation Form to
   recommend the organization(s) to receive donations from the Company after his
   or her retirement, or death if earlier. The form will be acknowledged by the
   Company, and a copy will be returned to the Director.
    
   * You will find your Charitable Beneficiary Recommendation Form under the
     Recommendation Form tab in this binder.
      
 * Each Director may recommend up to five charities to receive donations
   aggregating $1,000,000.
   
 * Each charity recommended by a Director must be a tax-exempt organization
   under Section 501 of the Internal Revenue Code. However, private foundations
   may not be recommended for a GE gift under the Plan.
    
   * A Director who is a citizen and/or resident of a country other than the
     United States may recommend a charitable organization located in that
     country, regardless of its US tax status, but any such organization must be
     approved by the Company in order to be eligible to receive a donation under
     the Plan.
      
 * The designation of a charitable beneficiary may be revoked or revised by a
   Director at any time before his or her retirement, unless a Director elects
   to make a designation irrevocable.
   
 * A Director can make the designation of a charitable beneficiary irrevocable
   as to any charity by completing Section III of the Charitable Beneficiary
   Recommendation Form. The irrevocable designation can apply to all or a
   portion of the recommended donation amount for the charity. An irrevocable
   designation cannot be changed by the Director unless the designated charity
   ceases to qualify as a Plan beneficiary.
   
 * If any charity designated by a Director to receive a donation ceases to
   qualify as a Plan beneficiary, and a revised designation is not submitted by
   the Director before his or her death, the amount designated for that
   particular organization shall be divided among the Director 's remaining
   designated qualified charities on a prorata basis. If all the charities
   selected by a Director cease to qualify, the Company will select a
   beneficiary to receive the donation on behalf of the Director.
   
 * Each charity recommended by a Director will receive a letter from the Company
   notifying it that it has been selected by the Director to receive a donation
   under the Plan. However, a Director can instruct the Company not to notify a
   charity by completing Section IV of the Charitable Beneficiary Recommendation
   Form.
    
   * A sample notification letter is included as Attachment A on page 4.

MISCELLANEOUS PROVISIONS

 * A Director 's rights and interest under the Plan may not be assigned or
   transferred.
   
 * The expenses of the Plan will be borne by the Company. No contribution from a
   Director will be required to participate.
   
 * The Plan may be amended or terminated at any time by the Board as the Board
   may deem advisable.
   

 

 

 